Lore, C. J.,
delivered the opinion of the Court.
We need hardly say to the gentlemen engaged in this case, or to the bar generally, that the Courts of this State never will grant nonsuits where there are any facts proved, from which either directly or from any reasonable inference the jury may reach a conclusion.
The effect of evidence is always for the jury to determine; whether there is any evidence to go to the jury is a question for the Court to determine.
We always prefer that questions of fact raised in a suit should be determined by the jury; but there is a duty devolving upon the Court from which they cannot shrink, neither under their sense of obligation to the oath they have taken, nor their duty to what is plainly and manifestly public policy.
We have carefully and throughly considered this evidence, and have unitedly reached the conclusion that, in this case, a nonsuit ought to be granted.
The counsel for the plaintiff refused to accept a nonsuit, in order that the case may be taken to the Court of Errors and Appeals; whereupon the jury were instructed by the Court as follows :
*219Lore, C. J.,
(charging the jury.)
This is an action upon the case to recover damages for injuries alleged to have arisen from the negligence of the defendant company. It is necessary for the plaintiff, in order to recover at all, to show you by some positive proof, or by such proof or evidence as that you may reasonably infer negligence, in order to entitle him to recover.
We have considered the testimony produced upon the part of the plaintiff in this case, and conceding it all to be true, yet in the judgment of the Court, there do not seem to have been any proofs made in this case by the plaintiff such as would warrant, you in reasonably inferring that there ivas negligence on the part of the defendant; and under these circumstances it becomes our duty to say to you that you must return a verdict for the defendant, and we so instruct you.